Continental. Allow Wheel Corporation S-1 Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Continental Alloy Wheel Corporation Las Vegas, NV We hereby consent to the inclusion in the Form S-1 Registration Statement of our Report of Independent Registered Public Accounting Firm dated March22, 2011 on our audit of the financial statements of Continental Alloy Wheel Corporation as of December 31, 2010, and for the period of December 28, 2010 (date of inception) through December 31, 2010. Sincerely, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, UT March 24, 2011
